                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

VARILEASE FINANCE, INC.
and VFI KR SPE I LLC,

            Plaintiffs,

vs.                                            Case No. 18-CV-11390
                                               HON. GEORGE CARAM STEEH
EARTHCOLOR, INC. et al.,

            Defendants.

                                           /

                  OPINION AND ORDER DENYING
      PLAINTIFFS’ MOTION FOR DEFAULT JUDGMENT (Doc. 71)
 

      Now before the court is Plaintiffs Varilease Finance, Inc. and VFI KR

SPE I LLC’s motion for default judgment. Because of the risk of

inconsistent judgments if the court enters default judgment now as to fewer

than all of the remaining defendants, Plaintiffs’ motion shall be denied

without prejudice.

                                  I. Background

      On January 15, 2019, a clerk’s entry of default was entered against

ten defendants, the Co-Lessee defendants: EarthColor Inc. and Media

Printing Corporation who executed the Master Lease Agreement, and eight


                                     -1-
 
Guarantor defendants: (1) EC Holdco, (2) EC Subco, Inc., (3) Barton Press,

Inc., (4) Cedar Graphics, Inc., (5) Earth Color Houston, Inc., (6) Earth Color

New York, Inc., (7) Earth Thebault, Inc., and (8) EarthColor Group, LLC,

(collectively “EarthColor Entities”) who all executed Guaranties promising to

guarantee that the Lessee defendants would perform under the Master

Lease Agreement. (Doc. 50-59). In the First Amended Complaint (“FAC”),

Plaintiffs sought $2,546,098.26 in damages as the Stipulated Loss Value

(“SLV”) of the equipment, plus additional interest, costs, taxes, and

attorneys’ fees. The Master Lease Agreement provides that in the case of

default, the Lessee, among other things, shall pay Plaintiff VFI “as

liquidated damages for loss of bargain and not as penalty, an amount equal

to the Stipulated Loss Value for the Equipment . . . together with interest.”

(Doc. 71-3 at PgID 1842). The SLV is defined as follows: “The Stipulated

Loss Value will start at 110% of Lessor’s original equipment cost and

decline by 1.25% per month during the Base Term.” Id. at 1840.

      In their motion for default judgment, Plaintiffs seek $2,326,625.51 as

the SLV, and interest as of January 21, 2019 is $320,252.67. Plaintiffs also

seek $187,373.75 in attorneys’ fees. These amounts are supported by an

affidavit of Valerie Macris who is General Counsel at Varilease (Doc. 81 at




                                     -2-
 
PgID 2234-35); however, the claim for attorneys’ fees is not supported by

time records.

                                 II. Standard of Law

      Federal Rule of Civil Procedure 55(b)(2) authorizes a court to enter

default judgment against a party whose default has been entered by the

clerk. Once default has been entered, a defaulting defendant is considered

to have admitted all the well-pleaded allegations relating to liability.

Antoine v. Atlas Turner, Inc., 66 F.3d 105, 110 (6th Cir. 1995). The mere

determination of the defendant's liability does not, however, automatically

entitle the plaintiff to default judgment. “Even when a default judgment is

warranted based on a party's failure to defend, the allegations in the

complaint with respect to the amount of the damages are not deemed true.

The district court must instead conduct an inquiry in order to ascertain the

amount of damages with reasonable certainty.” Vesligaj v. Peterson, 331 F.

App’x 351, 355 (6th Cir. 2009) (internal quotation marks and citations

omitted). The decision to grant default judgment falls within the Court's

discretion. 10A Charles Alan Wright & Arthur R. Miller, Fed. Prac. & Proc.

Civ. § 2685 (3d ed.). In determining whether to enter judgment by default,




                                      -3-
 
courts often consider the following factors:

      the amount of money potentially involved; whether
      material issues of fact or issues of substantial public
      importance are at issue; whether the default is largely
      technical; whether plaintiff has been substantially
      prejudiced by the delay involved; and whether the
      grounds for default are clearly established or are in doubt.
      Furthermore, the court may consider how harsh an effect
      a default judgment might have; or whether the default was
      caused by a good-faith mistake or by excusable or
      inexcusable neglect on the part of the defendant.


Id. (footnotes omitted). Although the court may conduct an evidentiary

hearing to determine damages, such a hearing is not a prerequisite to the

entry of a default judgment if a detailed affidavit allows a decision on the

record. See Joe Hand Promotions, Inc. v. RPM Mgmt. Co., LLC, No. 2:11-

cv-377, 2011 WL 5389425, at *1 (S.D. Ohio Nov. 7, 2011).

                                 III. Analysis
      None of the Defendants for whom a clerk’s entry of default has

entered have responded to Plaintiffs’ motion for default judgment. But

Defendant International Color Services, Inc. (“ICS”), another Guarantor

defendant, has filed a response. Plaintiffs have not sought default

judgment against ICS.

      The risk of inconsistent judgments as between ICS and the defaulted

Defendants suggests that the court should delay entry of default judgment.


                                      -4-
 
Defendant relies on the seminal case of Frow v. De La Vega, 82 U.S. 552

(1872), where the Supreme Court first addressed default judgments in the

context of multi-defendant lawsuits. In Frow, the complaint alleged a

conspiracy by Frow and twelve others to defraud the plaintiff of title to a

tract of land. Frow did not appear and the court granted default judgment

against him. After the other defendants prevailed on the merits, Frow

petitioned that the court vacate the judgment entered against him on the

grounds it was inconsistent with the judgment on the merits against the

other defendants. The Supreme Court held that it was improper for the

lower court to have entered default judgment, and that the proper course in

a multiple defendant case where joint liability is alleged, is to delay entry of

final judgment until the case has been resolved as to all defendants. Id. at

554.

       Plaintiffs argue that the holding of Frow should not apply here

because liability in this case is alleged to be joint and several, as opposed

to joint, and as such, there is no risk of inconsistent judgments. See

Michigan Basic Prop. Ins. Ass’n v. Rosemond, No. 208146, 2000 WL

33403015, *6 (Mich. App. Oct. 31, 2000). Plaintiffs also rely on Nautilis Ins.

Co. v. I.L.S. Gen. Contractors, Inc., 369 F. Supp. 2d 906, 908-09 (E.D.

Mich. 2005) for the proposition that Frow does not apply where joint and


                                      -5-
 
several liability, as opposed to purely joint liability, exists. But Nautilis does

not support Plaintiffs’ position here. In that case, the district court cited with

approval 10A Charles Alan Wright et al., Federal Practice and Procedure §

2690 (3d ed.1998) which provides:

      Thus, “[a]s a general rule then, where one of several
      defendants who is alleged to be jointly liable defaults,
      judgment should not be entered against that defendant
      until the matter has been adjudicated with regard to all
      defendants, or all defendants have defaulted.”

Id. The court further noted that while some courts have refused to apply

Frow where liability is joint and several, “the Frow rule will apply ‘in

situations in which several defendants have closely related defenses.’” Id

(quoting Wright et al., supra, at § 2690). Although the theory of liability here

is joint and several, it still appears to be a case in which the Guarantor

defendants have closely related defenses, namely whether the liquidated

damages provision is enforceable.

      Some courts have applied the Frow rule to situations where the

theory was not just joint liability, but one of joint and several liability as well.

See Jefferson v. Briner, Inc., 461 F. Supp. 2d 430, 435 (E.D. Va. 2006)

(citing United States ex rel. Hudson v. Peerless Ins. Co., 374 F.2d 942, 944

(4th Cir. 1967)). In Jefferson, the court explained the operative inquiry is

not merely whether the theory is joint versus joint and several liability, but

                                        -6-
 
whether there is a possibility of inconsistent judgments from the answering

defendants’ success on the merits and the other defendant’s default. Id. at

434. Similarly, in Shanghai Automation Instrument Co., Ltd. v. Kuei, 194 F.

Supp. 2d 995, 1006-07 (N.D. Cal. 2001), the court explained whether the

Frow rule should apply depends not on technical labels of liability, but

whether the liability of the defendants must be uniform under the theory of

the complaint:

      Frow's applicability turns not on labels such as “joint
      liability” or “joint and several liability,” but rather on the key
      question of whether under the theory of the complaint,
      liability of all the defendants must be uniform. Where Frow
      applies, it would be an abuse of discretion to enter a default
      judgment against some but not all defendants prior to
      adjudication of the claims against answering defendants.
      Under these circumstances, there is, as a matter of law,
      “just reason for delay” of entry of judgment under Rule
      54(b).

Id. at 1008 (internal citations and footnote omitted).

      A.    The Co-Lessee Defendants

      Based on the above precedent, to determine whether it is proper to

enter default judgment now, the court must ask whether there is a risk of

inconsistent judgments between the defaulted Defendants and the only

remaining Defendant, ICS. As to the Co-Lessee Defendants, EarthColor

Inc. and Media Printing Corporation, there is a difference in the allegations

of the Complaint between the Co-Lessee Defendants and ICS. The Co-
                                        -7-
 
Lessee Defendants have been sued for breach of the Master Lease

Agreement (FAC, Count I at ¶¶ 86-95, Count VII at ¶¶ 124-26, Counts VIII

and IX at ¶¶ 127-36), whereas ICS has been sued for breach of its

Guaranty. (FAC, Count II at ¶¶ 96-101). Despite this difference, there still

is a risk of inconsistent judgments as the liquidated damages provision at

issue under the Guaranties is defined in the Master Lease Agreement. As

such, if the court were to enter default judgment now against the Co-

Lessee Defendants, if ICS later prevailed on its claim that the liquidated

damages provision is an unenforceable penalty, the judgments would

conflict. Thus, it is appropriate to delay entry of default judgment until the

claims against ICS are resolved.

      B.    The Guarantor Defendants

      Similarly, there is a risk of inconsistent judgments if the court enters

default judgment against the Guarantor Defendants, the EarthColor

Entities. This is so because Plaintiffs allege the same theory of liability

against ICS and the other Guarantor defendants. (FAC, Count II, ¶¶ 96-

101). If the court were to rule in ICS’s favor on the question of whether the

liquidated damages provision is an unenforceable penalty, this ruling would

be at odds with judgment against the other Guarantor defendants. Thus, it

is appropriate for the court to defer final judgment against the defaulting

                                      -8-
 
Guarantor Defendants (the EarthColor Entities) at this time, and find that

there is “just reason for delay” under Rule 54(b). In reaching its conclusion

here, the court reaches no decision about the merits of ICS’s defenses.

                                       IV. Conclusion

     Based on the risk of inconsistent judgments, Plaintiffs’ motion for

default judgment (Doc. 71) is DENIED WITHOUT PREJUDICE.                         

     IT IS SO ORDERED.

Dated: March 19, 2019

                                          s/George Caram Steeh
                                          GEORGE CARAM STEEH
                                          UNITED STATES DISTRICT JUDGE


                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                    March 19, 2019, by electronic and/or ordinary mail.

                                   s/Marcia Beauchemin
                                       Deputy Clerk
 




                                           -9-
 
